Title: To Thomas Jefferson from Charles Le Brun, 10 March 1802
From: Le Brun, Charles
To: Jefferson, Thomas


            Monsieur!
              New-york, le 10. mars 1802.
            Cette lettre, que je prends la liberté de vous adresser; est Ecrite Sous les auspices de Cette bienveillance & de Cette bonté qui vous Caractérisent: C’est Sur Cette verité, que je fonde l’espoir de la voir acceuillir favorablement. j’aurais peut-être, un autre titre à faire Valoir: Celui d’Etre l’ami particulier de vôtre Illustre ami le Général Kosciuszko, dont j’ai eu l’honneur de vous remettre moi même Sa lettre de recommandation & vôtre portrait qu’elle accompagnait: Sous Ce double avantage, je me plais donc à Croire, Monsieur Le président, que vous me rendrez le Service que les Circonstances où je me trouve m’autorisent à vous demander.
            Mon intention est de partir dans 18 ou 20. jours dans mon navire pour Curaçao, où je vais établir ma maison de Commerce; ainsique vous le Verrez par la Circulaire que j’ai l’honneur de joindre ici. comme les relations commerciales de Cette Ile avec la Côte ferme, Sont très grandes; & qu’il importe beaucoup à mes Intérêts d’y Etre particulierement recommandé, je vous aurai donc, Monsieur, la reconnaissance la plus grande, de vouloir bien demander pour moy, une ou deux lettres de recommandation pour Monsr. le Gouverneur de la Gueras, & Celui de Caracas; à Monsieur le Chevalier de Yrujo, Ambassadeur près de vous, de Sa Majesté Catholique. Vous Seul, monsieur Le président, pouvez me rendre Cet important Service: demandé par vous, Son plaisir Sera de S’empresser à vous les donner.
            Ce bienfait, monsieur le président, que vous me rendrez, le Souvenir en Sera eternel; & dans mon Cœur Sera placé à Coté de ma Gratitude.
            J’ai l’honneur d’Etre avec le plus profond respect, Monsieur, Vôtre très humble & Très obeissant Serviteur.
            Charles Brun
           
            Editors’ Translation
            Sir!
              New York, 10 Mch. 1802
            This letter that I take the liberty of addressing to you is written under the auspices of that benevolence and kindness that characterize you. It is upon that truth that I base the hope of seeing you accept it favorably. I would perhaps have another basis to draw upon: that of being the special friend of your illustrious friend General Kosciuszko, from whom I had the honor of delivering to you myself his letter of introduction and your portrait which accompanied it. From this double advantage I am pleased to believe, Mister President, that you will render me the service that my present circumstances authorize me to request of you.
            I intend to leave in 18 or 20 days in my ship for Curaçao, where I am going to establish my commercial business, as you will see from the circular that I have the honor of enclosing herewith. Since commercial relations between this island and the mainland are very strong, and since it is very important for my interests to be especially recommended there, I shall be greatly indebted to you to request one or two letters of recommendation to the governor of Gueras and also the governor of Caracas from the Chevalier de Irujo, the ambassador accredited to you by His Catholic Majesty. You alone, Mister President, can render me this important service: at your request, it will be his pleasure to hasten to provide them.
            This favor, Mister President, which you will do for me will be an eternal memory, and in my heart will be placed alongside my gratitude.
            I have the honor to be, with the deepest respect, Sir, your very humble and very obedient Servant.
            Charles Brun
          